10-5121-ag
         Liang v. Holder
                                                                                       BIA
                                                                               A088 382 709
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17th day of April, two thousand eleven,
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                GUIDO CALABRESI,
 9                PETER W. HALL,
10                    Circuit Judges.
11       _______________________________________
12
13       YOUNG QIU LIANG, A.K.A. YONG QIU LIANG,
14                Petitioner,
15
16                         v.                                   10-5121-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Michael Brown, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Erica B. Miles, Senior
27                                     Litigation Counsel; Kohsei Ugumori,
28                                     Attorney, Office of Immigration
29                                     Litigation, U.S. Department of
30                                     Justice, Washington D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals’s (“BIA”) decision, it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Petitioner Young Qiu Liang, a.k.a. Yong Qiu Liang, a

 6   native and citizen of the People’s Republic of China, seeks

 7   review of the BIA’s November 29, 2010, decision denying his

 8   motion to reopen and reconsider.    See In re Young Qiu Liang,

 9   No. A088 382 709 (B.I.A. Nov. 29, 2010).    We assume the

10   parties’ familiarity with the underlying facts and

11   procedural history of this case.

12       We review Liang’s challenge to the BIA’s denial of his

13   motion to reopen for abuse of discretion.    See Kaur v. BIA,

14   413 F.3d 232, 233 (2d Cir. 2005) (per curiam).    “A motion to

15   reopen proceedings shall not be granted unless it appears to

16   the Board that evidence sought to be offered is material and

17   was not available and could not have been discovered or

18   presented at the former hearing.”   8 C.F.R. § 1003.2(c)(1);

19   see Norani v. Gonzales, 451 F.3d 292, 294 & n.3 (2d Cir.

20   2006).   Failure to offer such evidence is, therefore, a

21   proper ground on which the BIA may deny a motion to reopen,

22   as is the movant’s failure to establish a prima facie case


                                   2
 1   for the underlying substantive relief sought.    See INS v.

 2   Abudu, 485 U.S. 94, 104-05 (1988).

 3       Liang initially challenges the BIA’s failure to credit

 4   his supporting documents, namely a Village Notice

 5   instructing his mother to tell him to return to China to

 6   face punishment.   However, the BIA did not abuse its

 7   discretion in declining to credit Liang’s Village Notice,

 8   because it was unauthenticated, and Liang had previously

 9   been found to be not credible.    See Qin Wen Zheng, 500 F.3d

10   143, 146-47 (2d Cir. 2007).   As a result, Liang has not

11   shown that the Chinese authorities are either aware, or

12   likely to become aware, of his activities, or that he

13   possesses a well-founded fear of persecution.    See Hongsheng

14   Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

15   Specifically, Liang has failed to show that his subjective

16   fear of future persecution in China is objectively

17   reasonable.   See Ramsameachire v. Ashcroft, 357 F.3d 169,

18   178 (2d Cir. 2004).   As a result, the BIA did not abuse its

19   discretion in holding that Liang had not established his

20   prima facie eligibility for relief, and denying his motion

21   to reopen.

22



                                   3
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2) and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12




                                    4